ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
MILCON Construction, LLC                     )      ASBCA No. 60124
                                             )
Under Contract No. W912HY-10-D-0019          )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Jane Holt-Duecaster, Esq.
                                                    Lloyd R. Crosswhite, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

        Following a successful Alternative Dispute Resolution mediation process, the
parties entered into a settlement agreement and release and have jointly requested that the
Board dismiss this appeal with prejudice. The motion is granted.

      Dated: 5 January 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60124, Appeal ofMILCON
Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2